Territory of Michigan wayne county towit
SUPREME COURT NOVEMBER 4. l8l6.
In obedience to the writ of Habeas corpus hereto attached I the undersigned sheriff of said county have herewith the bodies of the said Otis Russell — Guy Carleton, Elijah Cune Russell and William Thompson: And for the cause of their caption and detention, I do here show to your Honours the writ of Capias ad respondendum and the order for bail of the Honourable John R Williams Senior associate Justice of the Honourable the County Court of Wayne County which are in these words to wit
“Territory of Michigan Wayne County towit — The United States “of America To the Sheriff of said County — you are hereby com-(L S) “manded to take Otis Russell Guy Carleton, Elijah Cune Russell “and William Thompson, if they may be found within said County “and them safely keep so that you may have their bodies, before the Justices of our said County Court to be holden at the City of Detroit on the “first Monday of January next, then & there in our said Court to answer “unto James Abbott Esquire in a plea of Trespass vi et armis quare clausum “fregit to his damage eight hundred dollars and of this writ make due return — Witness John R Williams Senior Associate Justice of Our said “Court. Detroit the thirtieth day of October One thousand eight hundred “and sixteen Thomas Rowland Clerk, which said writ is duly sealed and signed & on the same the said Thomas Rowland Clerk of said Court has indorsed the words following towit “This action is brought to recover damages for a trespass committed by the defendant in breaking plff’s close & entering therein, treading down his Grass, & destroying his fishery thereon — Bail is required” and the said order of said Honble John R Williams Senior associate Justice as aforesaid is in these words towit “It is ordered that Bail be taken to the amount of *551“the damages stated by the plaintiff’s affidavit towit in the sum of eight “hundred dollars Jn° R Williams
“To Thomas Rowland Esqr Ass1 J. of W.C.C1
“Clerk of the County Court of W.C.
Which above mentioned writ was duly committed to me whereupon by virtue thereof I did on the 31s1 day of October 1816 take the bodies of said defendants and they the said defendants refusing to give good bail & main-prize in the said sum agreeably to the said direction of said Honourable Justice I did by reason thereof & in virtue of the premises detain the bodies of said defendants, for want of Bail as aforesaid & for the causes aforesaid In witness whereof I have hereto set my hand & seal the said 4th Novr 1816. Service $ 2:00 Mileage :25 ‡ 2:25
Austin E Wing [seal] Sheriff

[In the handwriting of William Woodbridge]